DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “fine particles”. While it is apparent that the word “fine” describes/relates to a small particle size, it is noted that the phrase “fine particles” renders the claim indefinite since it is unclear as to a particle size range that would be covered under the limitation “fine particles”.  
Claims 2-11 are rejected in view of their dependence to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nozato (US 2015/0270534 A1).
Regarding claims 1-3, 5-6 & 10-11, Nozato teaches an electricity storage device comprising an electrode including an electrode material ([0026] & [0149]) comprising a composite body comprising a carbon material having a graphene layered structure such as a partially exfoliated graphite; and fine particles having a median size of 20 nm to 50 microns existing between graphene layers of the carbon material ([0121] & [0141]), wherein the composite body has a BET surface area of preferably 100 m2/g or more and usually 2500 m2/g or less ([0058]). However, Nozato is silent as to the composite body comprising mesopores having a mesopore volume measured in accordance with BJH method of 0.15 mL/g or more.			Palomino teaches an electrode material for power storage device, comprising a composite body including an exfoliated graphite and having mesopores with a volume measured in accordance with BJH method of 0.15 mL/g or more ([0016]-[0018] & [0047]).			
Regarding claim 7, Nozato as modified by Tang teaches the composite body of claim 1. Nozato further teaches wherein a weight ratio of the fine particles to the carbon material being 1/20 to 80/100 ([0126]) which overlaps with the present claimed range.
Regarding claims 8-9, Nozato as modified by Tang teaches the composite body of claim 1. Nozato further teaches the carbon material having a graphene layered structure including a resin, wherein a content of the resin in the carbon material is 1% by weight or more and 60% by weight or less ([0063]).

Claims 1, 4 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0037756 A1) in view of Fujiwara (WO 2015/098758 A1, and hereinafter using, for citation purposes, corresponding US 2016/0358718 A1) and Nishita (US 2019/0341202 A1).
Regarding claims 1, 4 & 10-11, Kim teaches a capacitor comprising an electrode including an electrode material ([0018]-[0019]) comprising a composite body comprising a carbon material such as activated carbon with a BET surface area of 1500-3000 m2/g ([0037]-[0038]); and fine particles such as carbon black particles as a conductive aid ([0057]). However, Kim is silent as to (1) the carbon material having a graphene layered structure and (2) the composite body comprising mesopores having a mesopore volume measured in accordance with 2/g or more and usually 2500 m2/g or less as an electrode material ([0040]-[0051]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a carbon material having a graphene layered structure in Kim’s capacitor in view of its suitability as a high surface area electrode material for capacitors as taught by Fujiwara above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 				Nishita teaches an electrode material for a capacitor, comprising a composite body including a carbon material having a surface area of 1900-2500 m2/g and mesopores with a volume measured in accordance with BJH method of 0.16 mL/g to 0.4 mL/g ([0024] & [0036]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide mesopores with a volume measured in accordance with BJH method of 0.15 mL/g or more in the composite body of Kim because when the volume of the mesopore is smaller than 0.16 mL/g, the electrode internal resistance is increased and the output characteristics are deteriorated, which is not desirable and when the volume of the mesopore is larger than 0.4 mL/g, the bulk density of the electrode is reduced and the capacitance per volume is thus reduced, which is also not desirable as taught by Nishita ([0045]).


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727